DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Longo et al. (Journal of the American Chemical Society, 2014, vol. 136, p. 15897-15900; cited in prior Office action).
Regarding Claims 18 and 19, Longo teaches stereocomplexes formed from mixtures of isotactic, regioregular chains of poly(propylene succinate) (Abstract).  Succinic anhydride was copolymerized with enantiopure propylene oxide to obtain poly((S)-propylene succinate) and poly((R)-propylene succinate) having regioregularity of 96-97% (p. 15898, third full paragraph and Scheme 2).  Based on the disclosed starting material and structure of the final products, it is evident that Longo’s poly((S)-propylene succinate) and poly((R)-propylene succinate) are stereoregular as well as regioregular.
Longo’s regioregular and stereoregular polyesters are not obtained by a method according to Claim 1.  Nevertheless, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Longo’s product is structurally and compositionally identical to the claimed polyester.  Therefore, Longo’s polyesters anticipate Claims 18 and 19 despite being formed by a different process.
Regarding Claim 20, poly((S)-propylene succinate) and poly((R)-propylene succinate) read on the claimed formula (V) where R and R1 are C1 alkylene, and R2 and R4 are C2 alkylene.  Poly((S)-propylene succinate) was obtained with a number average molecular weight (Mn) of 9,200 and poly((R)-propylene succinate) was obtained with a Mn of 9,000 (p. 15898, third full paragraph).  This is indicative of polyesters according to formula (V) where n is approximately 35-36.

Allowable Subject Matter

Claims 1-17 are allowed for the reasons stated in the 15 October 2020 Office action beginning at page 5, paragraph 12.  

Response to Arguments

Applicant's arguments filed 14 January 2021 regarding the rejection of Claims 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Longo have been fully considered but they are not persuasive.
Applicant argues that instead of producing a regioregular intermediate and reacting with a bifunctional acylating agent, Longo mixes two randomly copolymerized components without reacting them further.  Applicant concludes that the polymer in Longo is therefore different from that of Claims 18 and 19.
Longo is drawn to stereocomplexes of two isotactic, regioregular enantiomers of poly(propylene succinate) (PPS) (Abstract).  The two PPS enantiomers are also stereoregular.  The enantiomers are formed separately.  In one reaction, succinic anhydride and (S)-propylene oxide are combined in the presence of a cobalt complex catalyst to form the following polyester:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The opposite enantiomer was also formed in a separate reaction by reacting succinic anhydride and (R)-propylene oxide:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The polyesters illustrated above are identical to the claimed polyester.  They contain residues which are structurally identical to those which would be obtained by reacting (R)- or (S)-propylene glycol (an asymmetric diol comprising a primary alcohol group and a secondary alcohol group) with succinic acid (a symmetrical dicarboxylic acid) to form an intermediate, and reacting the intermediate with additional succinic acid (a bifunctional acylating agent).  
A reaction scheme according to the method of Claim 1 using succinic acid as both a symmetric dicarboxylic acid and a bifunctional acylating agent, and (S)-1,2-propylene glycol as an asymmetric diol comprising one primary and one secondary -OH group is illustrated below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The reaction product is structurally identical to Longo’s polyester obtained through a different method using succinic anhydride and (S)-propylene oxide.  The same can be said for a method according to Claim 1 which employs succinic acid and (R)-1,2-propylene glycol and Longo’s method which employs succinic anhydride and (R)-propylene oxide.
It is evident that although obtained through a different process, Longo’s polyesters are identical to products obtained through a method according to Claim 1 obtained using the starting materials noted above.  There is no structural distinction between Longo’s polyesters and the products of Claims 18 and 19; therefore, Longo anticipates Claims 18 and 19 despite employing a different method.
With respect to Claim 20, the brackets in Longo’s products may be expanded to include two subunits rather than one:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The change relative to the products illustrated in paragraph 10 above is in notation only; no modification of Longo’s products is required.  This more clearly illustrates that Longo’s products are identical to formula (V) of Claim 20 where R and R1 are C1 alkylene and R4 and R2 are C2 alkylene.  Thus, the structure of Longo’s products is identical to the structure required by Claim 20.
Applicant argues that the claimed polyesters are regioregular as a result of using a lipase catalyst, and that regioregularity is a structural feature of the claimed product.  Applicant argues that Longo does not use a lipase enzyme, and therefore should be structurally different from the claimed polyesters.
Although obtained using a different method, Longo’s polyesters are regioregular (see, e.g., Longo’s Abstract; p. 15898, second full paragraph).  Regioregularity was confirmed by gas chromatography.  High regioregularity (96-97%) was observed (p. 15898, third full paragraph).  Therefore, use of a lipase catalyst in the method of forming the claimed polyesters does not lead to any structural distinction in the final product relative to Longo.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762